 1

 2

 3

 4                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 5                                       AT SEATTLE

 6
     JANE HINRICHS, JEFFREY HART,
 7                                                         CASE NO. 2:21-cv-00080-RAJ-BAT
                                Plaintiff,
 8                                                         ORDER GRANTING MOTION TO
             v.
                                                           AMEND COMPLAINT
 9
     LEANNE BURWELL, LOUIS G.
     BURWELL, ALLSTATE PROPERTY
10
     AND CASUALTY INSURANCE
     COMPANY,
11
                                Defendants.
12
            Plaintiffs seek to amend their Complaint to properly identify the defendant and to more
13
     accurately alleges facts relevant to the subject claim and to comport with severance of the
14
     Burwell Defendants (see Dkt. 24). Dkt. 27. The proposed amended complaint is attached to
15
     Plaintiffs’ motion. Dkt. 27-2. Defendant Allstate Insurance Company has filed no opposition to
16
     the motion.
17
            Accordingly, and for good cause shown, it is ORDERED that Plaintiffs’ motion to
18
     amend (Dkt. 27) is GRANTED; the Clerk is directed to docket the proposed amended complaint
19
     (Dkt. 27-2) as Plaintiffs’ Amended Complaint.
20
            DATED this 12th day of May, 2021.
21

22

23
                                                          A
                                                          BRIAN A. TSUCHIDA
                                                          United States Magistrate Judge


     ORDER GRANTING MOTION TO AMEND
     COMPLAINT - 1
